Exhibit 10.86

LOGO [g21873ex10_86.jpg]

February 12, 2009

BY EMAIL

Joel Legon

20 Pine Pasture Run

Boxborough, MA 01719

Dear Joel:

We are pleased to extend an offer to you to join Comverse Technology, Inc.
(“Comverse”) as Chief Accounting Officer, reporting to the Chief Financial
Officer, Joseph Chinnici. Your employment will be contingent upon your signing
the attached Confidentiality, Assignment of Inventions and Non-Competition
Agreement, and the terms shall be as follows:

 

  1. Your start date will be determined upon your acceptance of this offer.

 

  2. Your annual base salary will initially be $325,000, and will be paid in
accordance with the Company’s payroll practices for similarly situated
employees, subject to withholding of Federal and State income taxes, Social
Security and other customary deductions.

 

  3. In addition to your base salary, you will be eligible to participate in the
Comverse Incentive Compensation Plan (the “CICP”) which may result in additional
bonus compensation to you as described in the CICP. Your eligibility start date
and other details regarding the CICP will be outlined for you shortly after the
start of your employment. For the current fiscal year, you will be eligible for
a target bonus of 30% of your annual base salary on a pro-rated basis subject to
the terms and conditions set forth in the CICP. Any bonus will be subject to
withholding of Federal and State income taxes, Social Security and other
customary deductions.

 

  4. At the next scheduled meeting of Comverse’s Board of Directors following
the effective date of your employment, management will recommend that you be
granted 20,000 deferred stock units representing the right to receive, upon
vesting, shares of Comverse common stock in accordance with the terms and
conditions of Comverse’s 2005 Stock Incentive Compensation Plan and the form of
the Comverse’s Deferred Stock Award Agreement. The deferred stock units will
vest one-third on each of the first, second and third anniversary of the
effective date of your employment.

 

  5. You will be eligible to receive the following benefits in connection with
your employment with Comverse: participation in Comverse’s medical, dental and
vision coverage insurance, disability benefit, and life insurance plans as may
be offered from time to time to other similarly situated employees, 401(k) with
company match and dependent and health care flexible spending accounts. Details
regarding these benefits will be provided during your new hire orientation.
These benefits, and Comverse’s employment practices and policies, may be changed
by Comverse from time to time. Eligibility to participate in certain benefits is
governed by applicable plan documents.

 

  6. You will be entitled to three weeks paid vacation in each fiscal year and
seven personal days administered in accordance with Comverse’s policies in place
from time to time.



--------------------------------------------------------------------------------

LOGO [g21873ex10_86.jpg]

 

  7. You will be eligible to participate in any plan or arrangement offered from
time to time to other similarly situated employees with respect to severance
upon termination of employment. If you are terminated without cause by Comverse,
you will be entitled to a lump sum payment equal to the sum of (i) 25% of your
annual base salary and (ii) 25% of your annual target bonus. “Cause” shall, for
the purpose of this offer, be defined as a good faith finding by Comverse of a
material violation of any of the provisions of this offer or the attached
Confidentiality, Assignment of Inventions and Non-Competition Agreement, some
other material breach of duty owed by you to Comverse, any violation of a
Comverse policy or procedure provided that, in the event of any violation of a
Company policy other than the Company’s Code of Conduct and Ethics in which
there is no material or demonstrable harm to the Company and which does not
involve behavior inconsistent with the Company’s Code of Business Conduct and
Ethics, the Company shall provide written notice written notice thereof stating
with specificity the facts and circumstances underlying the finding of Cause
and, if the basis for such finding of Cause is capable of being cured, providing
you with an opportunity to cure the same within thirty (30) calendar days after
receipt of such notice, fraud or dishonesty, theft of Comverse assets, gross
negligence or misconduct, or the conviction or plea of nolo contendere to a
felony or crime of moral turpitude.

 

  8. At the next scheduled meeting of the Compensation Committee following the
effective date of your employment, management will recommend that you be
eligible to participate in its Executive Severance Protection Plan applicable to
senior level executives such as yourself. The plan protects eligible
participants in the event of employment termination without cause following, or
in anticipation of, a change in control of Comverse. Under the proposed terms,
if a change in control occurs, and you are terminated without cause, under
certain circumstances you would be eligible to (i) receive 50% of your annual
base salary and target bonus amount as severance; (ii) receive the pro-rated
amount of the actual bonus you would have earned for the year in which
termination occurs; (iii) continue to receive health care and certain other
benefits as may be required under local law; and (iv) receive the benefit of the
acceleration of all vesting for equity incentive awards.

 

  9. You will be employed at Comverse’s office in New York, New York and you
will be required by Comverse to travel within or outside the USA in connection
with your employment. For your first 90 days of employment, you will be required
to spend three to five days per week in the New York, New York office and
Comverse will reimburse you for your reasonable commuting costs from Wakefield
to New York, New York during this 90-day period, including airfare, hotel
accommodations and daily meal per-diem. In addition, Comverse will provide to
you a tax gross up with respect to such expense reimbursement until the earlier
of the end of the 90-day period or your actual relocation to New York, New York.

In accordance with Comverse’s relocation programs, policies and practices in
effect at the time of this offer, you will be eligible for the relocation
services and benefits outlined within this section of this offer letter.
Comverse will provide the services and cover the costs incurred from the offered
services listed below to relocate you and your spouse to New York.

The relocation services offered to you within the terms of this letter is
limited to $80,000USD (eighty thousand U.S. dollars). If the following services
exceed the stated amount, you will be responsible for the balance of the costs.
Any relocation service not specifically provided below will not be part of the
relocation services offered to you. If any of the relocation services listed
below is not required by you, you will not be permitted to exchange the unneeded
services for cash allowance.

 

2



--------------------------------------------------------------------------------

LOGO [g21873ex10_86.jpg]

 

  •  

Coach-class, (1)-way airfare to New York for you and your spouse.

 

  •  

Movement of household goods by a company-approved shipment vendor (inclusive of
packing, loading, insurance and thirty (30)-day storage of goods) from your
current residence in Massachusetts to New York.

 

  •  

Temporary living for you and your spouse in the vicinity of your work location
in New York for a period not to exceed forty-five (45) days, inclusive of
company-approved hotel accommodations, per diem, taxi fees.

 

  •  

Reimbursement of real estate commission and closing costs as a result of the
sale of your current primary residence in Boxborough, Massachusetts.

 

  •  

One (1) house-hunting trip (three (3) days/two (2) nights) to your new location
for you and your spouse, inclusive of coach-class, round-trip airfare,
company-approved hotel accommodations and per diem.

If you voluntarily terminate or otherwise leave your employment for reasons
within your own control, or if you are terminated by Comverse for cause within
one (1) year from the effective date of your employment with Comverse, you will
be required to promptly re-pay the costs of all relocation services provided to
you and as contained within this offer and any other additional costs directly
associated with your relocation, paid for or reimbursed by Comverse. This full
amount will be deducted from your final pay. If your final pay is not sufficient
to cover all of the expenses, you agree to pay Comverse upon demand the
remaining balance.

Joy Lee will be your contact for relocation assistance. She can be reached at
joy.lee@comverse.com or by phone at (781) 224-8549.

 

  10. You will be employed on an “at will” basis, which means that your
employment may be terminated by either you or Comverse, with or without cause,
at any time. Consequently, you are free to resign at any time, with or without
notice, and Comverse may terminate your employment relationship at any time,
with or without notice or cause. Neither this letter, the attached
Confidentiality, Assignment of Inventions and Non-Competition Agreement, nor the
content of any discussions, constitutes a contract of employment for any
specified duration or a guarantee of any level of benefits or compensation. In
addition, this offer cannot be modified or amended unless such a change is made
in writing and signed by an authorized Comverse representative. Further, you
should not rely upon any other prior communications, written or oral, in
accepting this offer.

 

  11. During employee orientation, you will be required to complete an
Employment Verification (1-9) form and present documents for establishing your
employment eligibility.

 

  12. You agree to be bound by all Comverse personnel policies that may be
adopted from time to time.

Since this offer is subject to the above conditions, Comverse recommends that
you not rely on this offer in making any decision to relocate or resign from any
currently held position until you have been notified by Comverse that you have
met the above conditions.

 

3



--------------------------------------------------------------------------------

LOGO [g21873ex10_86.jpg]

 

If you are in agreement with this offer, please sign and return this letter and
the attached Confidentiality, Assignment of Inventions and Non-Competition
Agreement. All of these documents should be returned by facsimile (212-739-1094)
to the attention of the Shefali Shah. Please keep a copy of all of these
documents for your files.

Joel, we look forward to welcoming you as part of our team. The opportunities
for personal and professional growth are great and we believe your contributions
will greatly increase our likelihood of continued success.

Sincerely,

COMVERSE TECHNOLOGY, INC.

Joseph Chinnici

Executive Vice President and Chief Financial Officer

 

AGREED AND ACCEPTED:

/s/ Joel Legon

Name:

2/13/09

Date:

 

4